365


                  OFFICE   OF THE ATTORNEY          GENERAL      OF TU(AS
                                      AUSTIN
   OROVLR     SLLLCRS
   AI?-OI)WII GCNCML




lonorrblo Y. 1. Idrardr
o o unt~
       Attorna~
t1aterlA Oopnl~
flrtork,         Fau
bar     Br.    Ldmrdrt                  OplnloQ   lo. o-Ts3i
                                        Bat     Bam8rlt~for the hnrbaadto



            Tourroquort?or an oplnl
jart    utter ir u followst




                                              department         four   quartion.          should
                                          t    i8   atit&        onru00884~          r0r     the
                            vlfoin th a lrrrotiui           of   the band w         bar.
                                                               366
louornble w. L. xdlirrd*. ?rge 2



         "8Iacm under the Coaatltutloa In Texer a
      cwrried womm msr hold offlom, #he ur of oourao
      do all thiaga necesrr~ or lwident to the pro-
      p0r tx0mi8e of that right, 8p~h •~ 8fmtig 0
      bond. The genenl rule forbidding her to con-
      tmot e 118bIlIt~ vould no LEOIWprevent her mrk-
      lug l bond than it vould derq her the right to
      wk. neoerroq bonda In the pmseoutloa of aulta
      peulttod to her. In lech inmtmcs the parer I#
      ma lnoidtmt to the right conferred, end la necer-
      rrrI1~ Implied, If not sxpresely required, by
      the atatuto deaandlng bonds."
         In 23 Tex. Jur., ?egs 216,   SW.   180, It 18 arid:
          "l'b vife's bondr executed In the ooume of
      legal proceedings to vhloh mhe ID l party, either
      olv¶,lor criminal, of ccurot, bInda her penonrlly
      vlthout rtgtrd  to her husband'm joinder, for this
      Ia tn Ineldtnt to her right to lltlgstt or defeul
      in court."
         ?or thI8 pronouncement severs1 ceatm ere olttd.
         Tht huabtnd mey, hwtvtr, becomo surety for his wife
upon ruoh ofSIcIs1 bond and would bt liable 8~ suoh sumty pre-
clstly ls ray othtp surety for eq liability of tht vlft es
prlnolpal thereon. He 18 act raqulrtd to beoomt such surety fbr
8ht may furnish other sureties at her option.




    ATTORh'EHGEtii   OF TXXAS
                             BY